
	

114 HR 4217 IH: To amend the Internal Revenue Code of 1986 to determine eligibility for health insurance subsidies without regard to amounts included in income by reason of conversion to a Roth IRA.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4217
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Bera introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to determine eligibility for health insurance subsidies
			 without regard to amounts included in income by reason of conversion to a
			 Roth IRA.
	
	
		1.Eligibility for health insurance subsidies determined without regard to amounts included in income
			 by reason of conversion to Roth IRA
 (a)In generalSection 36B(d)(2)(B) of the Internal Revenue Code of 1986 is amended— (1)by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively, and by adjusting the indentation of such subclauses accordingly,
 (2)by striking adjusted gross income increased by— and inserting  adjusted gross income—(i)increased by—, (3)by striking the period at the end and inserting , and, and
 (4)by adding at the end the following new clause:  (ii)decreased by any amount included in gross income to which section 408A(d)(3)(A)(i) applies..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.  